Citation Nr: 0835379	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 until 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2003 and July 2005 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in San Juan, Puerto Rico.

This case was previously before the Board in October 2007, at 
which time the Board issued a decision denying the current 
three claims at issue.  The veteran did not contest the 
Board's denial of his other claims for increased ratings for 
diabetes mellitus and a depressive disorder.  However, the 
veteran appealed the Board's decision as to the current three 
claims at issue to the U.S. Court of Appeals for Veterans 
Claims (Court).    

Pursuant to a June 2008 Order and Joint Motion, the Court 
vacated the Board's decision as to the right and left lower 
extremity peripheral neuropathy and TDIU issues and remanded 
these claims to the Board to provide adequate reasons and 
bases for its findings.  Specifically, the Court pointed out 
that the Board misapplied the case of Mittleider v. West, 11 
Vet. App. 181, 182 (1998), in that the Board attempted to 
differentiate between symptomatology of his service-connected 
peripheral neuropathy as the result of service-connected 
diabetes vs. his nonservice-connected neuropathy due to 
degenerative disc disease of the low back, in the absence of 
medical evidence specifically making this distinction.  The 
Court also noted that his TDIU claim was inextricably 
intertwined with his increased rating claims for peripheral 
neuropathy, and must be vacated and remanded as well.   

Upon return from the Court, the Board sent a letter to the 
veteran in June 2008 informing him that he had 90 days to 
submit additional evidence with an indication as to whether 
he desired a remand for the Agency of Original Jurisdiction 
(AOJ) to consider the evidence or whether he waived this 
right.  See generally 38 C.F.R. § 1304 (2007).  In response, 
in September 2008, the veteran's attorney submitted 
additional argument without a waiver of AOJ consideration.  
However, since the Board is remanding the appeal partly based 
on this additional argument, there is no prejudice in 
considering this evidence.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Court's June 2008 Order and Joint Motion, as 
well as the additional argument submitted by the veteran's 
attorney in September 2008, the Board finds that additional 
development of the evidence is required.

As to the increased rating claims at issue, a more current 
and detailed VA examination is warranted to adequately rate 
his service-connected right and left lower extremity 
peripheral neuropathy disabilities.  His last VA examination 
that addressed his peripheral neuropathy disabilities was in 
June 2005.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.327(a) 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
("[W]here the appellant complained of increased hearing loss 
two years after his last audiology examination, VA should 
have scheduled the appellant for another examination").  See 
also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).

In this regard, if possible, the VA examiner should 
distinguish between his lower extremities neuropathic 
symptoms that are due to his service-connected diabetes 
mellitus (peripheral neuropathy) vs. his symptoms that are 
due to his nonservice-connected low back degenerative disc 
disease. 

In addition, with regard to his TDIU claim, this examination 
should assess the impact of all of the veteran's service-
connected disabilities on his ability to secure or follow a 
substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA examination 
to determine the current severity of his 
lower extremity peripheral neuropathy 
disabilities.  The veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences to 
his claims for higher ratings and TDIU.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be 
made available for review of the 
veteran's pertinent medical history - 
including, in particular, the records of 
his recent treatment.  The examination 
report must state whether such review was 
accomplished.  If possible, the examiner 
should also specifically differentiate 
between neurological symptoms related to 
his service-connected diabetic peripheral 
neuropathy vs. neurological symptoms due 
to his nonservice-connected low back 
degenerative disc disease.  

Then, this examiner, or another 
appropriate specialist, should also 
determine the nature, extent and severity 
of the veteran's service-connected 
disabilities and nonservice-connected 
disabilities.  The purpose of the 
examination is to determine whether his 
service-connected diabetes mellitus, 
peripheral neuropathy of the lower 
extremities, depression, erectile 
dysfunction, and diabetic nephropathy 
(kidney) disabilities, have caused the 
veteran's unemployability.  Specifically, 
the examiner is requested to express an 
opinion as to the impact of the 
manifestations of the service-connected 
disabilities, or manifestations that 
cannot be dissociated from those produced 
by the service-connected disabilities, on 
the veteran's ability to obtain and 
retain substantially gainful employment.  
The examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent medical evidence of record.

2.	After completing the above actions, 
including any additional necessary 
development, the RO should readjudicate 
the increased rating and TDIU issues on 
appeal, considering any new evidence 
secured.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his attorney with a 
supplemental statement of the case 
(SSOC) and afford the applicable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Theses claims must be afforded expeditious treatment.  The 
law requires that all 
claims that are remanded by the Board or by the Court for 
additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




